Citation Nr: 1615107	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hammertoes, to include as secondary to pes planus and metatarsalgia. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961 and from December 1961 to August 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was previously before the Board in July 2015, at which time the matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  After the Veteran's case was evaluated by a new examiner who provided an opinion, the AMC issued a December 2015 supplemental statement of the case (SSOC) whereby the denial of the Veteran's claim of entitlement to service connection for hammertoes was continued.  Accordingly, the case was returned to the Board for adjudication. 

The Board is cognizant that two of the most recent correspondences with the Veteran, a notification from the Board dated in July 2015 and a copy of the December 2015 SSOC from the AMC, have been returned to the respective agencies as undeliverable.  Typically, once VA is made aware of the fact that information pertinent to the determination of a Veteran's claim was never received by that Veteran, the duty to notify requires that VA make additional efforts to provide the Veteran with notice.  38 U.S.C.A. § 5103(a).  The Board's August 2015 notification informed the Veteran that his appeal had been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) while the December 2015 SSOC informed the Veteran that his service connection claim continued to be denied and was therefore being forwarded to the Board for its adjudication.  As VA has made multiple attempts to inform the Veteran of the status of his appeal and both attempts have been returned as undeliverable after being sent to the most current address on record, the Board must therefore conclude that VA does not have a current address for the Veteran. 

Although VA does not have a current working address for the Veteran, and consequently the Veteran has not been informed that his appeal is before the Board, the Board finds that the Veteran is not prejudiced by this notice defect.  Determinations on the issue of prejudice are made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has not informed VA of the fact that he has changed addresses.  The Board notes that the Veteran has some responsibility to cooperate in the development of all facts pertinent to his claim, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, neither the returned August 2015 notification nor the returned December 2015 SSOC indicated that the Veteran has changed addresses or has provided a forwarding address.  As is discussed further below, the Veteran was given sufficient notice as to VA's duties under the VCAA and was informed that he is ultimately responsible for ensuring that VA has all of the information he feels is relevant before a determination is made in his case.  Even if the RO were directed to send a new notification to the Veteran, there is no valid address on file to send that notice to.  Accordingly, the Board finds that VA has complied with its duty to notify the Veteran of the status of his appeal. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The issues of entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, and entitlement to an increased rating for bilateral pes planus have been raised by the record.  In an April 2015 memo, the AOJ identified these issues as needing to be adjudicated, but as of yet, they have not been.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§20.900(c)(2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  






FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed bilateral hammertoes are attributable to his active duty service or any incident of service, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

Service connection for bilateral hammertoes, to include on a secondary service connection basis, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in March 2010.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  The Veteran was also informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service treatment records (STRs) as well as post-service treatment records from the various VA medical centers the Veteran has received treatment from.  In addition, the Veteran has submitted his own statements in support of his claim.  The Veteran has not identified any additionally available evidence for consideration. 

Pursuant to the Board's July 2015 remand, the AMC was directed to first obtain copies of updated VA treatment records for the Veteran relating to his treatment for bilateral hammertoes.  Thereafter, the AMC was directed to obtain an addendum opinion from a VA examiner for the purpose of determining whether bilateral hammertoes were cause or chronically aggravated by service-connected pes planus and/or service-connected metatarsalgia.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).
The AMC obtained updated VA treatment records through to September 2015 for all of the VAMCs at which the Veteran received treatment at that time.  Thereafter, a VA examiner provided an addendum opinion in October 2015, wherein the examiner reviewed the claims file and offered an opinion as to whether the Veteran's bilateral hammertoes were secondary to his service-connected pes planus and/or metatarsalgia.  In light of the fact that the AMC obtained updated treatment records for the Veteran and then sent the claims file to an examiner who carried out a thorough review file before issuing an opinion with a supported rationale, the Board finds that the AMC substantially complied with the Board's remand directives.  

VA has conducted medical inquiry in the form of VA compensation examinations in May 2010 (with a corresponding June 2010 opinion), March 2014, February 2015, and an addendum opinion in October 2015.  38 U.S.C.A. § 5103A.  As the VA examiners who provided each examination and opinion considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each examination and opinion is adequate to decide the claim of entitlement to service connection for hammertoes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran filed his claim of service connection for bilateral hammertoes in March 2010.  He contends that his currently diagnosed bilateral hammertoes are secondary to either his service-connected pes planus condition or his service-connected metatarsalgia. 

The Veteran's service personnel records show that he served on active duty from June 1958 to May 1961, and from December 1961 to August 1962.  His service treatment records document several complaints of foot-related issues, which were diagnosed variously as metatarsalgia and pes planus.  For example, an August 1960 outpatient record documents complaints of inflammation at the metatarsal heads of both feet which was diagnosed and treated as metatarsalgia.  However, on a March 1961 examination, the examiner listed second degree pes planus, nonsymptomatic, as the only foot condition the Veteran experienced. 

In any case, the Veteran was clearly willing to report the medical issues with his feet while in service.  He did not complain of hammertoes at any point in service, nor was he diagnosed with such despite being diagnosed with and treated for other foot conditions.  He has not claimed that he experienced hammertoes while in-service, and has freely admitted that the hammertoes developed after his separation from service.  Thus, service connection on a direct basis under 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a) is denied. 

With regards to the Veteran's assertion that his bilateral hammertoes are caused by or otherwise related to his service-connected pes planus and/or metatarsalgia, the Board first noted that the initial documentation of hammertoes was in a December 2009 outpatient record from the Walla Walla, Washington VA medical center (VAMC).  Thereafter, the Veteran was diagnosed with bilateral hammertoes following a January 2010 X-ray examination. 

The Veteran was afforded a VA examination in May 2010 to evaluate the nature of his foot conditions and determine the etiology of said foot conditions.  After a physical examination and a thorough review of the claims file, the Veteran was diagnosed with bilateral metatarsalgia, pes planus, and hammertoes.  With regards to the hammertoes condition, the examiner opined that bilateral hammertoes were less likely than not connected to the Veteran's military service.  In support thereof, the examiner noted that there was no mention of a hammertoe condition in the service medical record and that the Veteran admitted that the first diagnosis of hammertoes was following the January 2010 X-ray examination. 

Thereafter, the examiner who administered the May 2010 VA examination was requested to provide an addendum opinion in June 2010 as to whether the hammertoes were secondary to the Veteran's pes planus, which was service-connected via a June 2010 rating decision.  After reviewing the claims file again, the examiner opined that the hammertoes were less likely than not caused by the pes planus.  In support thereof, the examiner referred to medical literature which detailed the causes of hammertoes, of which pes planus was not listed.  

The Veteran was afforded a new VA examination in March 2014 for the purpose of determining the nature and etiology of the bilateral hammertoes, with a specific focus on whether the hammertoes were either caused by or permanently aggravated by the service-connected pes planus and metatarsalgia.  During the in-person examination, the Veteran reported that he was first diagnosed with hammertoes by a private physician in 1964; however, there is no indication on the VA examination report that the Veteran submitted any documentation to verify this diagnosis.  After completing the physical examination and reviewing the updated claims file, the examiner opined that the hammertoes were less likely than not caused by or permanently aggravated by pes planus and/or metatarsalgia.  As a rationale, the examiner first noted that the hammertoes were not documented until over thirty years after the diagnosis of pes planus and metatarsalgia in service.  She then offered the suggestion that the Veteran's development of pes cavus with hammering of the toes was most likely due to a genetic condition that was likely aggravated by improper footwear use and uncontrolled diabetes which led to shortening of the plantar fascia.  The examiner concluded by highlighting the "brief period of time of treatment" for metatarsalgia in service through the use of metatarsal bars and the "extended time period before the development of the hammer toes." 

Following a November 2014 Board remand, the AMC was directed to obtain an addendum opinion from the March 2014 VA examiner or another qualified examiner in order to clarify whether the hammertoes were either caused by or aggravated by pes planus and/or metatarsalgia.  A new examiner rather than the March 2014 examiner provided this opinion, which is dated in February 2015.  This examiner noted that the Veteran's hammertoes were diagnosed in 2011.  According to the examiner, the Veteran reported his initial diagnosis was in the 1970's by a private physician; however, he also apparently reported that he was first told about the hammertoes by a non-medical person who was trimming his nails.  A physical examination revealed that every toe on each foot had some degree of hammering. 

The February 2015 examiner opined that the Veteran's hammertoes were less likely than not caused by or aggravated by pes planus or metatarsalgia.  In support thereof, the examiner stated that pes planus and metatarsalgia do not cause pes cavus and hammertoes.  The examiner also stated that hammertoes developed after military service and were not formally diagnosed until decades later, which thus meant that the service-connected pes planus and metatarsalgia did not aggravate the hammertoes.  The examiner further noted that a baseline for the severity of the hammertoes could not be established as medical evidence was not sufficient to support a determination of baseline level of severity. 

As discussed previously, the Board sought an additional addendum opinion regarding secondary service connection of the hammertoes in its July 2015 remand.  Accordingly, the AMC secured an opinion from a new VA examiner in October 2015 regarding whether the Veteran's hammertoes were caused or chronically aggravated by pes planus or metatarsalgia.  The examiner began by summarizing the former VA examinations and opinions, and noted the consistent determinations by all of the former examiners that the hammertoes were not caused by or aggravated by the pes planus or metatarsalgia.  The examiner then agreed with the opinions put forth by the former examiners that the hammertoes were less likely than not caused by or aggravated by pes planus or metatarsalgia.  
As a rationale, the October 2015 examiner first detailed the fact that the hammertoes were not documented in treatment records until 2009 at the earliest.  The examiner acknowledged the Veteran's assertion that he began having hammertoe symptoms in the 1970's, but stated that there "is a lack of documentation for many decades."  The examiner then outlined the typical causes of hammertoes, including toe fractures, neuropathy, improper footwear use, and increasing age.  In conclusion, the examiner admitted that the effect from the metatarsalgia and pes planus during service "is very hard to assess due to lack of information", but ultimately determined that it "does not rise to the level of 'at least as likely as not'". 

In support of his contention that his bilateral hammertoes are secondary to his pes planus and/or metatarsalgia, the Veteran submitted a July 2013 statement in which he asserted that "it is highly likely that years of having metatarsalgia (a neurological condition) may have caused a secondary condition of hammertoe (also a neurological condition) much later on." 

After considering all of the evidence of record, it is the Board's judgment that the preponderance of the evidence is against the Veteran's claim of service connection on a secondary basis for bilateral hammertoes.  The Board acknowledges that the Veteran contends that hammertoes are likely to be secondary to metatarsalgia as both conditions have a neurological basis.  However, the Veteran has provided no medical evidence in support of this assertion, and in fact his contention that two conditions are related has been repeatedly dismissed by several different VA examiners during the pendency of his appeal. 

The Veteran, as a layperson, is competent to describe the symptoms of his hammertoe condition, and there is no doubt that he has the hammertoes for which he seeks service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That being said, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his hammertoes were caused by or aggravated by his metatarsalgia and/or pes planus.   Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  

His assertion that his hammertoes are the result of or were permanently aggravated by metatarsalgia and/or pes planus must be considered in light of the VA examiner's opinion that the Veteran's in-service diagnosis of and treatment for metatarsalgia and pes planus did not cause or aggravate the hammertoes.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, each VA examiner who offered an opinion as to the relationship between the hammertoes and the metatarsalgia and pes planus supported their opinion with a review of the claims file and either a physical examination or by reference to a prior physical examination.  Their opinions are further supported by cited medical literature which establishes that metatarsalgia and pes planus are not found to be contributing causes of hammertoes.  Moreover, the opinions are contradicted by no evidence other than the Veteran's own assertions.  The Board therefore finds that the VA examiner's opinions that consistently found no connection between the hammertoes and either metatarsalgia and/or pes planus are a more reliable indicator of whether the Veteran's hammertoes are attributable to the Veteran's 
service-connected conditions, and accordingly, that the preponderance of the evidence is against the Veteran's claim of service connection for hammertoes on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).  

The Veteran may still be entitled to service connection for hammertoes if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service and the lack of any documentation of hammertoes in any medical records, private or through VA, for over 40 years following separation from service, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's hammertoes are otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hammertoes under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for hammertoes in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for low back condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hammertoes, to include as secondary to pes planus and metatarsalgia, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


